DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3, 6-8, 10, 12, 13, 20, 23, and 25-32 are pending.
Claims 1, 3, 6-8, 10, 12, 13, 20, 23, and 25-32 are allowed.
Priority
Claims 1, 3, 6-8, 10, 12, 13, 20, 23, and 25-32 do not claim priority to previously filed applications under 35 USC 120 or 119(e).
Claim Rejections - 35 USC § 101
The rejection of claims 1, 3, 6-8, 10, 12, 13, 20, 23, and 25-27 under 35 U.S.C. 101 in the Office action mailed 02 December 2021 is withdrawn in view of the amendment received 24 February 2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Pending claims 1, 3, 6-8, 10, 12, 13, 20, 23, and 25-32 are patent-eligible under 35 U.S.C. 101 because independent claims 1, 20, and 28 require comparison of a target sequence to a reference genome sequence which is too complex to be practical to be performed in the human mind. Consequently at USPTO step 2A prong 1, the claims do not recite the mental process grouping of abstract ideas.
Pending claims 1, 3, 6-8, 10, 12, 13, 20, 23, and 25-32 are nonobvious under 35 U.S.C. 103 at least because independent claims 1, 20, and 28 recite a step of increasing the value of the number of character mismatches from the first state to the third state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631